11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

In re PJ Russell Proctor,                   * Original Mandamus Proceeding

No. 11-20-00075-CR                          * March 12, 2020

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that PJ
Russell Proctor’s petition for writ of mandamus should be dismissed.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed for want of jurisdiction.